         Case 2:20-ap-01683-NB Doc 3 Filed 12/11/20 Entered 12/11/20 10:09:42 Desc
          Case 2:20-ap-01683-NB Doc
                                Main2 Document
                                        Filed 12/08/20
                                                    PageEntered
                                                         1 of 3 12/08/20 11:32:39 Desc
                                  AP-Summons Page 1 of 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Juliet Y Oh
Levene, Neale, Bender, Yoo & Brill L.L.P
10250 Constellation Blvd Ste 1700
Los Angeles, CA 90067
310−229−1234




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:18−bk−24302−NB

GL Master Inc                                                                 CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:20−ap−01683−NB
                                                               Debtor(s).

Edward M. Wolkowitz


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Young Young Food, LLC                                                                PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
01/07/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                February 9, 2021
             Time:                11:00 AM
             Hearing Judge:       Neil W. Bason
             Location:            255 E Temple St., Crtrm 1545, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case 2:20-ap-01683-NB Doc 3 Filed 12/11/20 Entered 12/11/20 10:09:42 Desc
       Case 2:20-ap-01683-NB Doc
                             Main2 Document
                                     Filed 12/08/20
                                                 PageEntered
                                                      2 of 3 12/08/20 11:32:39 Desc
                               AP-Summons Page 2 of 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: December 8, 2020




                                                                                        By:        "s/" Sharon E. Sumlin
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
Case 2:20-ap-01683-NB                 Doc 3 Filed 12/11/20 Entered 12/11/20 10:09:42                                     Desc
                                      Main Document     Page 3 of 3

 1                                 PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document entitled (1) COMPLAINT; (2) ADVERSARY
 4   PROCEEDING COVER SHEET; (3) SUMMONS AND NOTICE OF STATUS CONFERENCE IN
     ADVERSARY PROCEEDING; and (4) NOTICE OF REQUIRED COMPLIANCE WITH
 5   LOCAL BANKRUPTCY RULE 7026-1 will be served or was served (a) on the judge in chambers in the
     form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On December 11, 2020, I checked the CM/ECF docket for this bankruptcy
     case or adversary proceeding and determined that the following persons are on the Electronic Mail
 8   Notice List to receive NEF transmission at the email addresses stated below:

 9   N/A

10   2. SERVED BY UNITED STATES MAIL: On December 11, 2020, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
11   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
12   completed no later than 24 hours after the document is filed.

13   Defendant
     Young Young Food, LLC
14   Attn: Officer or Managing/General Agent and/or Agent Sam Song
     1409 Brooks St., Ste A
15   Ontario, CA 91762

16   Counsel to Defendant
     Thomas J Polis
17   Polis & Associates, APLC
     19800 MacArthur Blvd Ste 1000
     Irvine, CA 92612-2433
18                                                                           Service information continued on attached page
19
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
20   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on December 11, 2020, I served the following persons and/or entities by personal delivery, overnight
21   mail service, or (for those who consented in writing to such service method), by facsimile transmission
     and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
22   overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

23   None.

24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.

26    December 11, 2020                     Stephanie Reichert                          /s/ Stephanie Reichert
      Date                                  Type Name                                   Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
